DREW, Justice
(dissenting).
The order of the deputy on this claim contains no finding of fact and no reference to the facts in evidence apart from the conclusion that claimant was excluded from compensation coverage because she “was engaged in agricultural farm labor on the farm of the employer, Starbird Landscape Nursery, and was at said time employed by Starbird Landscape Nursery, who was at said time a bona fide farmer.”
Under our law and decisions I am unable to review the propriety of the Commission’s affirmance of this conclusion in an order totally devoid of substantiating factual findings.1 I would reverse and remand for the correction of this omission.

. See Hammersla v. Price et al., Fla.1966, 190 So.2d 765, opinion filed July 13,1966.